Name: Commission Decision of 24 January 1978 authorizing the French Republic not to apply Community treatment to tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china (including biscuit porcelain and parian) or of other kinds of pottery other than common pottery or stoneware, falling within heading No 69.11 and subheadings 69.12 C and D of the Common Customs Tariff, originating in Japan and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-03-04

 nan